(Por la Corte, a propuesta
del Juez Asociado Sr. Snyder.)
Por cuanto, la parte apelada presentó una segunda moción so-licitando la desestimación del recurso por ser frívolo y haber sido interpuesto de mala fe;
Por cuanto, señalada la vista de la moción para el 20 de julio en curso ambas partes no comparecieron, radicando una estipulación sometiendo el caso por los autos que aparecen en esta Corte;
*946Bor cuanto, la sentencia apelada se dictó sobre los méritos ba-sándose la corte sentenciadora, no solamente en las alegaciones, sino también en la prueba y ésta no se halla ante nosotros.
Bou tanto, nó habiendo proporcionado la apelada a esta Corte la transcripción de la evidencia y otros documentos presentados por el demandado y apelante que son necesarios para apreciar si el re-curso es frívolo, no ha lugar a su desestimación.